Citation Nr: 0206368	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  99-05 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
shrapnel wound of the left foot and, if so, whether all of 
the evidence both old and new warrants the grant of service 
connection.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
acquired eye disorder and, if so, whether all of the evidence 
both old and new warrants the grant of service connection.

(The issues of entitlement to service connection for ischemic 
heart disease and an acquired eye disorder will be addressed 
in a later decision.)



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran had recognized active service from January 1942 
to August 1942 and from May 1943 to April 1946.  It was 
determined by an Administrative Decision in May 1998 that 
from May 23, 1942, to August 26, 1942, the veteran was a 
prisoner of war (POW) of the Japanese government.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated March 6, 2002, which granted a 
joint motion for remand, vacated an August 2000 Board 
decision, and remanded the case for further development.  The 
case arose from an October 1998 rating decision by the 
Manila, the Republic of the Philippines, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

The Board is undertaking additional development on the issues 
of entitlement to service connection for ischemic heart 
disease and an eye disorder pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing the appellant's response to the notice, the Board 
will prepare a separate decision addressing these issues.

FINDINGS OF FACT

1.  In an October 1991 decision, the Board denied reopening 
claims for entitlement to service connection for an acquired 
eye disorder and a shrapnel wound of the left foot.  Service 
connection was previously denied by the Board in October 
1983. 

2.  The evidence submitted since the October 1991 Board 
decision as to the claimed shrapnel wound of the left foot 
includes no new evidence which bears directly and 
substantially upon the specific matter under consideration 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 

3.  The evidence submitted since the October 1991 Board 
decision as to the claimed acquired eye disorder includes new 
evidence that bears directly and substantially upon the 
specific matter under consideration which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1991 Board decision denying service 
connection for an acquired eye disorder and a shrapnel wound 
of the left foot is final.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 20.1100 (2001).

2.  New and material evidence has not been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a shrapnel wound of the left foot.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).

3.  New and material evidence has been submitted to reopen 
the previously denied 

claim of entitlement to service connection for an acquired 
eye disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) and is effective from November 9, 2000, except 
that the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. 
§ 3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001).

Although the Court remanded the present case for 
consideration of changes in the applicable law as a result of 
the VCAA, the Board notes the VCAA specifically states that 
nothing in section 5103A "shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured."  
The Board also notes that under the provisions of section 
5103A(g) the Secretary has proposed to provide limited 
assistance to claimants trying to reopen finally decided 
claims received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (emphasis added).  However, as the veteran's 
claim to reopen was received prior to August 29, 2001, the 
Board finds the amendment to 38 C.F.R. § 3.156(a) is 
inapplicable in this case and the claim must be considered 
based upon the law effective prior to that revision.

To the extent the VCAA may create an additional duty under 
section 5103 for VA to notify a claimant and the claimant's 
representative, if any, of evidence necessary to substantiate 
a claim, the Board finds the veteran and his representative 
were adequately notified of the evidence necessary to 
substantiate claims as to the matters on appeal.  The record 
in this case demonstrates that the January 1999 statement of 
the case informed the veteran and his representative of 
applicable VA law and the reasons and bases for the denial of 
his claims.  

In light of the notice and development action provided in 
this case, the Board finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.


New and Material Evidence Claim Filed Prior to August 29, 
2001

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Evidence Received Prior to October 1991

Service medical records are negative for complaint, 
treatment, or indication of an eye disorder or shell fragment 
wound of the left foot.  An April 1946 separation examination 
noted the veteran had sustained no diseases, wounds or 
injuries during service.  It was noted the veteran's eyes and 
feet were normal on examination and that he had 20/20 vision, 
bilaterally.  

The veteran's initial claim seeking entitlement to service 
connection for an eye disorder was filed in March 1950.  In a 
May 1950 rating decision, the RO denied the claim because an 
eye disorder had not been shown in service and because the 
veteran's April 1946 separation examination revealed no eye 
abnormalities and 20/20 vision, bilaterally. 

The veteran first filed his claim for entitlement to service 
connection for a wound to the left foot in November 1966.  He 
claimed he had sustained a puncture wound to the left foot 
during a Japanese air bombardment on October 15, 1942.

A November 1966 rating decision denied this claim on the 
basis that there were no service medical records showing the 
presence of a left foot wound in service and that the 
disorder was not shown on an April 1946 separation 
examination. 

In a December 1967 affidavit C.V.G. certified that he had 
served with the veteran and that on October 15, 1942, the 
veteran had been hit by shrapnel in the left foot and that on 
December 20, 1944, the veteran contracted cataracts to the 
eyes.  In a July 1968 affidavit I.G. provided the same 
information.

In October 1983, the Board, inter alia, denied service 
connection for an eye disorder and a wound of the left foot, 
in essence, because the claimed disorders were not shown to 
have been present in service or at the time of the separation 
examination in 1946.  The Board found the statements from 
fellow servicemen in support of the veteran's claims were 
insufficient to overcome the lack of competent medical 
evidence demonstrating the disorders were of service origin. 

In a March 1989 Affidavit R.G.D. certified that he had served 
with the veteran and that on October 15, 1942, the veteran 
had been hit by shrapnel in the left foot and that on 
December 20, 1944, the veteran contracted a sclerotic coat to 
the eyes.  In an October 1989 affidavit J.A.P. provided the 
same information.

In an October 1991 decision, the Board denied reopening these 
claims on the basis that new and material evidence had not 
been submitted.  The veteran submitted medical evidence dated 
in 1989 and 1990 showing present eye and left foot disorders; 
however, no opinions were provided relating these disorders 
to the veteran's active service.  Other evidence submitted 
was found to be cumulative in nature and the overall 
evidentiary record did not show the claimed disorders were 
incurred during service.  

In addition, the Board noted that some of the copied 
documents submitted by the veteran in support of his claims 
were of questionable authenticity, thereby adversely 
affecting the veteran's overall credibility.  The Board also 
noted that the veteran had consistently stated he had 
sustained his alleged wound of the left foot in October 1942 
and that he had furnished lay statements referencing that 
same date but that the veteran's recognized service did not 
include the month of October 1942. 

Evidence Received After October 1991

In January 1997, the veteran, in essence, requested his 
claims for entitlement to service connection for left foot 
and eye disorders be reopened.  In support of his claims he 
submitted lay statements, documents, and medical evidence 
that had previously been submitted and considered by the 
Board in the 1991 decision.  He reiterated his contentions 
that the disorders arose in service, including that he had 
sustained an injury to the left foot on October 15, 1942.

In a May 1998 administrative decision the RO recognized that 
from May 23, 1942, to August 26, 1942, the veteran was a 
prisoner of war of the Japanese government.

An August 1998 VA POW protocol examination included diagnoses 
of immature cataract, myopia, and pterygium of both eyes.  It 
was noted there was no evidence of traumatic arthritis in any 
of the examined joints.  

In an October 1998 rating decision, the RO denied reopening 
the veteran's claims and found the evidence submitted was not 
new and material.  

Analysis

In an October 1991 decision, the Board denied reopening 
claims for entitlement to service connection for an acquired 
eye disorder and a shrapnel wound of the left foot.  The 
veteran was notified of his appellate rights but did not 
appeal.  Therefore, the October 1991 decision is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1100 (2001).


Left Foot Disorder

The evidence submitted since the October 1991 Board decision 
as to the claimed shrapnel wound of the left foot includes 
lay, service, and medical statements and historical 
literature previously considered, VA medical examination 
reports, and the veteran's statements in support of his 
claims.

Based upon a review of the record, the Board finds no new 
evidence has been submitted as to this matter which 
demonstrates that the veteran's shrapnel wound of the left 
foot was incurred in or aggravated by active service.  The 
Board finds the recently submitted evidence is merely 
cumulative of evidence previously considered.  

The Board also notes that the veteran is not recognized as 
having been in active service in October 1942 and that 
evidence of the type he has submitted to reopen his claim for 
an October 15, 1942, shrapnel wound of the left foot may not 
be considered by VA for the purpose of establishing 
recognized service for an injury incurred on that date.  The 
Court has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, the Board notes that service department 
findings are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993). 

Therefore, as the information provided in support of the 
application to reopen the claim for entitlement to service 
connection for a shrapnel wound of the left foot does not 
include new evidence which bears directly and substantially 
upon the specific matters under consideration and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claims, the Board finds "new and 
material" evidence has not been submitted.  See 38 C.F.R. 
§ 3.156(a).

Acquired Eye Disorder

As to the veteran's application to reopen the claim for 
entitlement to service connection for an acquired eye 
disorder, the Board finds the May 1998 administrative 
determination which recognized the veteran's POW service from 
May 23, 1942, to August 26, 1942, is both new and material.  
The Board notes that the prior final decisions as to this 
matter did not consider VA laws applicable to former 
prisoners of war.

VA regulations provide that where disability compensation is 
claimed by a former prisoner of war, omission of history or 
findings from clinical records made upon repatriation is not 
determinative of service connection, particularly if evidence 
of comrades in support of the incurrence of the disability 
during confinement is available.  Special attention is given 
to any disability first reported after discharge, especially 
if poorly defined and not obviously of intercurrent origin 
and the circumstances attendant upon the individual veteran's 
confinement and the duration thereof should be associated 
with pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the prisoner of war experience.  See 38 C.F.R. 
§ 3.304(e) (2001).

Therefore, as the information provided in support of the 
application to reopen the claim for entitlement to service 
connection for an acquired eye disorder includes new evidence 
which bears directly and substantially upon the specific 
matters under consideration and which is so significant that 
it must be considered in order to fairly decide the merits of 
the claims, the claim must be reopened.  See 38 C.F.R. 
§ 3.156 (effective prior August 29, 2001).



ORDER

New and material evidence not having been submitted to reopen 
the claim for entitlement to service connection for a 
shrapnel wound of the left foot, the appeal is denied.  

New and material evidence having been submitted to reopen the 
claim for entitlement to service connection for an acquired 
eye disorder, the claim is reopened.  To this extent the 
appeal is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

